Citation Nr: 1622162	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) on and after February 26, 2009.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a June 2010 rating decision, the RO granted an increased disability rating of 50 percent for PTSD, effective February 26, 2009, and a disability rating of 70 percent on and after January 7, 2010.  Because the increased disability ratings assigned were not the maximum ratings available, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In December 2013, the Board denied the claim of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 26, 2009 and granted an increased disability rating of 70 percent on and after February 26, 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order, the Court vacated the Board's denial of an initial disability rating in excess of 30 percent, as well as the denial of a disability rating in excess of 70 percent on and after February 26, 2009, and remanded the issues to the Board for compliance with a Joint Motion for Remand. 

In addition, the Court found the Board should adjudicate the issue of entitlement to a TDIU prior to November 30, 2009.  In this respect, the RO granted entitlement to a TDIU in an April 2010 rating decision and assigned an effective date of November 30, 2009.  Although the evidence did not show that the Veteran disagreed with the effective date of the grant of TDIU, it was noted that the Court had held that a TDIU claim was part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, based on the evidence, and pursuant to the Court's October 2014 Joint Motion for Remand, the Board had jurisdiction to address this issue.

In a March 2015 decision, the Board assigned an initial disability of 50 percent for PTSD, but no higher, prior to February 20, 2009.  The Board also assigned a TDIU from June 12, 2008.  

The Board then remanded the issue of entitlement to a disability rating in excess of 70 percent for PTSD on and after February 26, 2009, for further development.  


FINDINGS OF FACT

In an April 2015 statement in support of claim, the Veteran indicated that he would like to redact all claimed issues and maintain his 100 percent service-connected disability with individual unemployability (IU).  He stated that he did not wish to pursue the issues as long as this did not change his IU benefit.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue entitlement to a disability rating in excess of 70 percent for PTSD on and after February 26, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issue of Entitlement to a Disability Rating in Excess of 70 Percent for PTSD on and after February 26, 2009

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in an April 2015 written statement in support of claim, indicated that he would like to redact all claimed issues and maintain his 100 percent service-connected disability with IU.  He stated that he did not wish to pursue the issues as long as this did not change his IU benefit.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to a disability rating in excess of 70 percent for PTSD on and after February 26, 2009, is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


